FOR PUBLICATION


ATTORNEY FOR APPELLANT:                        ATTORNEY FOR APPELLEE:

TERRY A. WHITE                                 KATHARINE VANOST JONES
Olsen & White, LLP                             Evansville, Indiana
Evansville, Indiana


                                                                   Jul 22 2014, 8:57 am


                               IN THE
                    COURT OF APPEALS OF INDIANA

MARK ROLLEY,                                   )
                                               )
      Appellant-Petitioner,                    )
                                               )
              vs.                              )     No. 87A01-1307-DR-330
                                               )
MELISSA ROLLEY,                                )
                                               )
      Appellee-Respondent.                     )


                    APPEAL FROM THE WARRICK SUPERIOR COURT
                        The Honorable Robert R. Aylsworth, Judge
                            Cause No. 87D02-1110-DR-1398


                                     July 22, 2014

                              OPINION – FOR PUBLICATION

PYLE, Judge
                              STATEMENT OF THE CASE

       Mark Rolley (“Father”) appeals the trial court’s grant of Melissa Rolley’s

(“Mother”) petition to modify child support.

       We affirm.

                                          ISSUE

       Whether the trial court abused its discretion in granting Mother’s petition to
       modify child support because the amount of Father’s child support deviated
       by more than twenty percent from the Child Support Guidelines.

                                          FACTS

       Mother and Father (collectively, “the Parents”) married on August 10, 1996. They

had one child together, M.R., who was born in 1997. On September 19, 2011, when

M.R. was around fourteen years old, Father filed a petition for dissolution of his marriage

to Mother. Subsequently, on November 1, 2011, Mother and Father filed a written

settlement agreement with the trial court that included provisions regarding child custody

and support. The trial court approved the agreement on November 22, 2011.

       Pursuant to the terms of the settlement agreement, the Parents shared joint legal

custody, with Mother having primary physical custody and Father having parenting time

on alternating weekends and one evening during the week. The Parents also agreed that

Father would pay $350 per week in child support; maintain medical and dental insurance

for M.R.; and pay for M.R.’s extracurricular activities, parochial school expenses through

secondary school, college tuition and expenses, and any remaining medical, dental,

hospital, or optometric expenses not covered by insurance.              The Parents also

acknowledged that Father’s weekly $350 child support payment was “not based upon the

                                               2
Indiana Child Support Guidelines but [was] a sum that each believe[d was] fair and

equitable under the [] circumstances.” (App. 19).

       Around ten months later, on August 17, 2012, Mother filed a motion for relief

from judgment and a petition to modify child support, arguing that since the entry of the

settlement agreement, she had learned that Father’s income was much greater than she

had previously been told. She asked the trial court to modify Father’s child support

obligations because, in light of his higher income, the $350 he was required to pay was

not reasonable. On November 16, 2012, Father responded by filing a motion to dismiss

Mother’s motion for relief from judgment, arguing that Mother’s claims were frivolous,

vexatious, and in bad faith.

       Subsequently, on January 16, 2013, the trial court entered an order with findings

of fact and conclusions thereon regarding Mother’s motion for relief from judgment and

petition for modification of child support and Father’s motion to dismiss. It found that

Mother had signed past IRS statements and, accordingly, knew Father’s income. The

trial court also noted that Father had submitted evidence of an e-mail communication

between Mother and her attorney in which Mother stated that she had gone over several

financial items with Father before agreeing to the terms of the settlement agreement.

Based on these factors, the trial court granted Father’s motion to dismiss Mother’s motion

for relief from judgment.

       With respect to Mother’s petition for modification of child support, the trial court

concluded that, because it was only ten months after the Parents had signed the settlement

agreement, Mother would have to prove that there were “changed circumstances so

                                            3
substantial and continuing as to make the terms of the prior support order unreasonable”

in order for the court to grant her petition. (App. 55). However, the trial court also noted

that if Mother moved to dismiss her petition to modify support without prejudice, she

could then re-file a petition and attempt to prove under INDIANA CODE § 31-16-8-1(b)(2)

that the amount of child support differed by more than twenty percent from the amount

that would be ordered under the Child Support Guidelines.

       That same day, on January 16, 2013, Mother moved to dismiss her petition

without prejudice, and the trial court granted the motion. Mother then filed another

petition to modify child support. In her petition, she argued that it had been over twelve

months since the last support order and that there was more than a twenty percent

difference between the amount of support Father was required to provide under the order

and the amount he would be required to pay under the Child Support Guidelines. She

also alleged that “this change [was] so substantial and continuing that the prior [o]rder of

the [c]ourt, as amended, is no longer reasonable under the circumstances.” (App. 58).

       At the time of Mother’s petition, Father was the owner of a subchapter S

corporation, Advanced Network Computer Services. According to his tax statements, his

adjusted gross income for 2010 was $1,135,559, which amounted to $21,838 per week;

and his adjusted gross income for 2011 was $1,338,827, which amounted to $25,747 per

week. During the same time period, Mother was a student and worked part time, earning

approximately $290 per week.

       On May 23, 2013, Father filed a motion to dismiss Mother’s petition to modify

child support, and on May 28, 2013, the trial court held a hearing on both Mother’s

                                             4
petition to modify and Father’s motion to dismiss. At the time of the hearing, Father had

not yet filed his 2012 taxes. However, Father later established that his 2012 income was

$1,113,100, or $21,406 per week, and the trial court based its child support calculations

on these amounts.

       On July 23, 2013, the trial court granted Mother’s petition to modify child support

and ordered Father to pay $1,419 per week. The trial court found that modification was

necessary because Father’s $350 payment requirements were “vastly” less than the

amount he owed Mother under the Child Support Guidelines. (App. 14). In addition to

modifying Father’s support requirements, the trial court also modified Mother’s support

obligations to require her to pay the first $4,807 per year of M.R.’s uninsured healthcare

expenses, as well as 1% of any expenses thereafter. Father now appeals the trial court’s

order. We will provide additional facts as necessary.

                                       DECISION

       On appeal, Father argues that the trial court erred in granting Mother’s petition for

modification of child support. Specifically, Father first argues that Mother invited the

error of receiving less child support than she would have under the Child Support

Guidelines when she knowingly agreed to the terms of her settlement agreement with

Father. In the past, this Court has held that under such circumstances, where a parent has

agreed to support terms pursuant to an agreement, that parent must later show a

substantial change in circumstances warranting a modification before the trial court may

modify the support. See Reinhart v. Reinhart, 938 N.E.2d 788 (Ind. Ct. App. 2010).

Father points to this precedent to support an argument that, since Mother invited her error

                                             5
by entering into a settlement agreement, she was required to show that there was a

substantial change in circumstances justifying a modification.       According to Father,

Mother failed to do so. Additionally, Father also argues that the trial court’s modification

was not appropriate because Mother admitted that his weekly $350 support payments

were enough to cover the cost of raising M.S. We will address each of these arguments

in turn.

       First, however, we must note that when we review a modification of child support,

we will affirm the trial court’s judgment unless it is clearly erroneous. Weiss v. Frick,

693 N.E.2d 588, 590 (Ind. Ct. App. 1998), trans. denied.           A judgment is clearly

erroneous only if it is clearly against the logic and effect of the facts and circumstances

before the court. Id. When a trial court has entered findings of fact and conclusions

thereon pursuant to Indiana Trial Rule 52(A), as the trial court did here, we must assess

whether the trial court’s findings are sufficient to support its conclusion. Id. We will

first determine whether the evidence supports the findings and, second, whether the

findings support the judgment. Id. In doing so, we consider only the evidence favorable

to the judgment and all reasonable inferences flowing therefrom, and we will neither

reweigh the evidence nor assess witness credibility. Id.

1. Invited Error

       INDIANA CODE § 31-16-8-1 governs the modification of child support and

establishes two grounds for a modification. It provides that:

       (b) . . . modification may be made only:
                (1) upon a showing of changed circumstances so substantial and
                continuing as to make the terms unreasonable; or

                                             6
              (2) upon a showing that:
                     (A) a party has been ordered to pay an amount in child
                     support that differs by more than twenty percent (20%) from
                     the amount that would be ordered by applying the child
                     support guidelines; and
                     (B) the order requested to be modified or revoked was issued
                     at least twelve (12) months before the petition requesting
                     modification was filed.

As stated above, while Indiana courts have acknowledged that subsections (1) and (2) of

section 31-16-8-1 provide independent grounds for a modification, certain precedent has

created an exception for circumstances where a support order is based on an agreement

between the parties.1 See Reinhart 938 N.E.2d at 792. In such circumstances, we have

held that proving the grounds listed in subsection (2)—that a support order deviates by

more than twenty percent (20%) from the Child Support Guidelines and that more than

twelve months have passed since the order was issued—may not be sufficient. See id.

Instead, a petitioner who seeks to modify a support order based on a support agreement

may also have to make a showing under subsection (1)—that there are “changed

circumstances so substantial and continuing as to make the terms unreasonable.” See id.

Based on this precedent, Father claims that Mother was likewise required to show a

substantial change in circumstances and failed to do so.

       In spite of the precedent that Father cites, other panels of this Court have reached

the opposite conclusion, holding that a support order based on a support agreement may

be modified based on a showing of the grounds listed in subsection (2) alone. See

Marriage of Kraft, 868 N.E.2d 1181 (Ind. Ct. App. 2007). In light of this split in


1
  For purposes of clarity, we will refer to INDIANA CODE § 31-16-8-1(b)(1) as “subsection 1” and
INDIANA CODE § 31-16-8-1(b)(2) as “subsection 2.”
                                               7
authority, we will analyze the evolution of Indiana precedent in order to address Father’s

arguments. Ultimately, based on our analysis of the plain language of the child support

modification statute; our recognition that the law governing child support agreements

differs from that governing other contractual agreements; and our recognition that our

ultimate concern in the modification of child support is the child’s well-being, we

conclude that the trial court did not err in granting Mother’s petition to modify Father’s

child support obligations.

       The foundational case underlying Father’s argument is Hay v. Hay, 730 N.E.2d

787 (Ind. Ct. App. 2000).      In Hay, Terry Hay (“Terry”) and his wife, Dinah Hay

(“Dinah”) entered into a settlement agreement concerning child support as part of the

dissolution of their marriage. Id. at 790-91. Under the agreement, Terry was required to,

among other provisions, pay for his children’s college education expenses. Id. at 791.

However, when his daughter later expressed her intention to actually enroll in college,

Terry filed a petition to modify his child support obligations, alleging that there had been

a substantial change in circumstances because he could not have known what his

daughter’s actual school costs would be until she enrolled. Id. The trial court denied

Terry’s petition. Id.

       On appeal, Terry again argued that there had been a substantial change in

circumstances justifying a modification of the child support order. Id. at 793. He also

cited subsection (2) of INDIANA CODE § 31-16-8-1(b) for the first time and argued that

modification was permissible because his support deviated more than twenty percent

from the amount that would be ordered under the Child Support Guidelines and because

                                             8
it had been at least twelve months since the trial court had issued the child support order.

Id. at 794. A panel of this Court affirmed the trial court, determining that because the

parents had contemplated and agreed to college expenses in their agreement, their child’s

decision to actually enroll in college was not a change in circumstances. Id. at 793. We

also found that Terry had waived his subsection (2) argument by failing to raise it at trial.

Id. at 794.

       Significantly, although we found that Terry had waived his subsection (2)

argument, we noted in dicta that reducing support on the basis of subsection (2) alone

would “vitiate[] the agreement of the parties and run[] contrary to the public policy of

encouraging parties to agree on matters of child custody and support.” Id. As a result,

we concluded—also in dicta—that “when a parent has agreed to pay support in excess of

the Guidelines and which could not be ordered by a trial court, that parent must show a

substantial change in circumstances independent of the twenty percent deviation to justify

modification.” Id. at 795.

       Seven years after Hay, we decided Kraft, 868 N.E.2d at 1189, in which we

declined to adopt the dicta in Hay. In Kraft, John Kraft (“Kraft”) and Wendy Hall

(“Hall”) incorporated a settlement agreement into their decree of dissolution of marriage.

Id. at 1183. Six years later, they agreed to modify the agreement. Id. In their modified

agreement, Kraft and Hall acknowledged that their agreed upon child support was not

necessarily consistent with the Child Support Guidelines but instead represented “a

framework of competing positions.” Id.



                                             9
        Subsequently, Kraft filed a petition to modify his child support obligation as a

result of a substantial decrease in his earning capacity and on the grounds listed in

INDIANA CODE § 31-16-8-1(b)(2)—that it had been more than twelve months since the

trial court’s order and that his child support obligations deviated by more than twenty

percent from the Child Support Guidelines. Id. at 1185. Hall did not dispute that Kraft

met the requirements of subsection (2) but instead argued that we should adopt Hay’s

reasoning and require Kraft to make a showing of a substantial change in circumstances

because he had agreed to a child support amount that deviated from the Guidelines. Id. at

1186.

        On appeal, another panel of this Court declined to adopt Hay’s reasoning. Id. at

1187.    We noted that the dicta in Hay contravened public policy because it could

discourage parents from reaching agreements regarding child support if they knew they

would have a “tougher time changing the agreement later.” Id. We also noted that

Indiana law had consistently distinguished between agreements concerning property and

maintenance and agreements concerning child support, custody, and visitation.         Id.

Whereas the former have prohibitions on modification absent the consent of the parties,

our Supreme Court has held that “‘[t]he same principles and standards [regarding the

freedom to contract] cannot apply to child support.’” Id. (quoting Voigt v. Voigt, 670

N.E.2d 1271, 1278 n. 10 (Ind. 1996)). In support of that principle, we found the Supreme

Court’s opinion in Meehan v. Meehan, 425 N.E.2d 157 (Ind. 1981), superseded by statute

as stated in Reinhart, 938 N.E.2d at 793 n.2, especially persuasive. In Meehan, the

Supreme Court held that child support requirements could be modified under the then-

                                           10
applicable statute governing child support modifications, even in instances where the

original child support was established pursuant to the agreement of the parties. See id. at

160. Based on Meehan, and the additional policies and principles, the Kraft Court

disagreed with Hay and held that “we should interpret [INDIANA CODE] § 31-16-8-1 as it

is written regardless of whether the child support order has been entered pursuant to the

terms of a settlement agreement and regardless of whether the agreement to pay child

support is in excess of the guidelines.” Kraft, 868 N.E.2d at 1189.

      Three years later, in Reinhart, another panel of this Court declined to follow Kraft

and instead adopted the dicta in Hay. Reinhart, 938 N.E.2d at 791. The parents in

Reinhart entered into a settlement agreement in which the father acknowledged that his

monthly payment was in excess of the amount that would be required under the Child

Support Guidelines. Id. at 790. A year later, the father filed a petition to modify his

custody obligations, arguing that a modification was warranted under INDIANA CODE §

31-16-8-1(b)(2) because it had been over twelve months, and his support deviated by

more than twenty percent from the Guidelines. Id. On appeal of the trial court’s denial

of his petition, we analyzed the father’s argument under the doctrine of invited error and

held that he could not take advantage of his own error in agreeing to a greater amount of

support and receive a later modification of that support. Id. at 791. We adopted the

language in Hay that “when a parent has agreed to pay support in excess of the guidelines

and which could not be ordered by a trial court, that parent must show a substantial

change in circumstances independent of the twenty percent deviation to justify

modification.” Id. at 792.

                                            11
       As the above cases illustrate, different panels of this Court have had conflicting

interpretations of INDIANA CODE § 31-16-8-1(b)(2), and we would like to draw our

Supreme Court’s attention to this conflict for resolution. However, in light of the facts of

this case and several general principles guiding issues of child support, we conclude that

the Kraft Court’s interpretation is the most appropriate here.

       First, we note that the plain language of the statute does not create a distinct

standard for modification of child support orders that are the result of child support

agreements. All of the above cases, as well as another listed below, acknowledged that

the plain language of INDIANA CODE § 31-16-8-1(b) creates two independent grounds for

modifying child support, which are separated into subsections (1) and (2).                  See

MacLafferty v. MacLafferty, 829 N.E.2d 938, 940 (Ind. 2005) (“[T]he statute presents

alternative methods of seeking modification—compliance with [s]ubsection (1) or, in the

alternative, compliance with [s]ubsection (2) . . . .”); Hay, 730 N.E.2d at 794 (“While we

recognize the plain language of the statute would permit modification under the[]

circumstances” where father is paying more than twenty percent than required under the

Guidelines, “we find it difficult to believe that the legislature intended to permit a child

support agreement to be so easily circumvented . . . . ”); Kraft, 868 N.E.2d at 1189

(“Under the clear language of [Indiana Code] § 31-16-8-1, Kraft was entitled to a

modification of the child support order if he demonstrated either: [the requirements of

subsection] (1) or [the requirements of subsection] (2) . . . .”) (emphasis in original);

Reinhart, 938 N.E.2d at 791 (“[INDIANA CODE] § 31-16-8-1 sets out alternative methods



                                             12
of seeking modification—compliance with [s]ubsection (1) or, in the alternative,

compliance with [s]ubsection (2).”).

        While acknowledging that the plain language of INDIANA CODE § 31-16-8-1(b)

creates two independent grounds for modification, though, none of these cases have held

that the plain language of the statute creates an exception requiring a petitioner to prove

both grounds of section 31-16-8-1(b) when that petitioner has agreed to an alternate

amount of support pursuant to a settlement agreement. Such an interpretation would be

equivalent to the results of Hay dicta and the Reinhart holding. Yet Hay and Reinhart

did not base their conclusions on the plain language of the statute. Nor can we find any

exception justifying such a conclusion in the statute’s plain language.                         The “or”

separating subsections (1) and (2) clearly indicates that the two subsections establish

separate grounds for modification, and there is not any internal or subsequent language

limiting the independence of those subsections.

        Both this Court and our Supreme Court have emphasized the importance of

adhering to the plain language of the support modification statute. See Kraft, 868 N.E.2d

at 1188-89. In Kraft, this Court noted that in Meehan the Supreme Court stated that this

adherence is “imperative.”            Id. at 1188 (quoting Meehan, 425 N.E.2d at 160).

Subsequently, the Reinhart Court stated that one of its reasons2 for declining to follow


2
  Another reason the Reinhart Court cited was that the Supreme Court stated in dicta in MacLafferty that
the result in cases involving the modification of child support obligations “‘might well be affected by
prior agreements of the parties.’” Reinhart, 938 N.E.2d at n. 2 (quoting MacLafferty, 829 N.E.2d at n. 5).
However, as this dicta was in a footnote in MacLafferty, it is clear that the MacLafferty Court was merely
acknowledging the existence of the Hay decision rather than expressly approving its language. See
MacLafferty, 829 N.E.2d at n.5. Instead, the MacLafferty court specifically states that the statute presents
“alternative methods of seeking modification. . . .” See id. at 490.
                                                    13
Kraft was that Kraft was based on Meehan, which was in turn based on an out of date

version of the support modification statute.3 See Reinhart, 938 N.E.2d at n. 2. However,

the Reinhart Court’s dismissal of Kraft overlooks the Kraft Court’s reason for relying on

Meehan. The Kraft Court cited Meehan for the proposition that we must adhere to the

plain language of the child support modification statute. See Kraft, 868 N.E.2d at 1189

(“Following the Supreme Court’s directives in Meehan, we conclude that we should

interpret [INDIANA CODE] § 31-16-8-1 as it is written regardless of whether the child

support order has been entered pursuant to the terms of a settlement agreement and

regardless of whether the agreement to pay child support is in excess of the guidelines.”).

That principle is still relevant here.         Moreover, even though Meehan concerned a

different version of the modification statute, the plain language of the current statute, as

discussed above, leads to the same conclusion as the Meehan Court that the modification

standard does not distinguish between support orders based on the origin of their terms.

See Meehan, 425 N.E.2d at 160.

        In addition to our analysis of the plain language of the statute, we decline to adopt

the Reinhart Court’s reasoning because the circumstances before us are factually

distinguishable. Both Hay and Reinhart concerned parents who had agreed to a higher

amount of support than they would pay under the Child Support Guidelines.

Consequently, based on the doctrine of invited error, this Court concluded that they could

3
  The version of the support modification statute at issue in Meehan provided that “[p]rovisions of an
order with respect to child support may be modified or revoked. Such modification shall be made only
upon a showing of changed circumstances so substantial and continuing as to make the terms
unreasonable.” See Meehan, 425 N.E.2d at 160 (quoting I.C. § 31-1-11.5-17(a) (Burns 1980 Repl.)). In
other words, this version of the statute did not provide the current statute’s second ground for support
modification that is listed in subsection (2).
                                                  14
not benefit from their respective errors and receive later reductions in their support

obligations. Here, however, Mother agreed to a lower amount of support than Father

would have had to pay under the Child Support Guidelines.

       It is a well-established rule of child support that “‘the right to support lies

exclusively with the child[] and that a parent holds the child support payments in trust for

the child’s benefit.’” Roop v. Buchanan, 999 N.E.2d 457, 460 (Ind. Ct. App. 2013)

(quoting Bussert v. Bussert, 677 N.E.2d 68, 71 (Ind. Ct. App. 1997), trans. denied). The

custodial parent acts as a trustee of the payments and is to use them for the benefit of the

child. Id. Because child support payments are for the benefit of children, a parent may

not “bargain them away,” even at the other parent’s urging. Schwartz v. Heeter, 994

N.E.2d 1102, 1107 (Ind. 2013).

       In Schwartz, a father tried to argue, after a revision in the Child Support

Guidelines, that the trial court should base his support obligations on the previous version

of the Guidelines that had formed the basis of his settlement agreement with the mother.

Schwartz, 994 N.E.2d at 1107. The father contended that if he had known the Guidelines

could change, he would have offered the Mother less support in their settlement

negotiations. Id. The Supreme Court did not find this argument persuasive because it

was not Mother’s right to “bargain . . . away” the support. See id.

       Likewise, here, Mother’s alleged “invited error” did not harm herself—it harmed

M.R., who subsequently did not receive the support that she should have received from

Father. As a result, it would be inappropriate for us to require Mother to meet a higher

standard of proving that circumstances have substantially changed since the trial court’s

                                            15
original order before granting her petition to modify support. While the doctrine of

invited error may be justifiable in instances when a parent has agreed to pay more than

what that parent must pay, it surely should not be justifiable in instances such as the

current case where a parent has agreed to pay less than required. Such a conclusion

would be against public policy and against our well-established principle that child

support payments are for the benefit of children, not their parents. See Johnson v.

Johnson, 999 N.E.2d 56, 60 (Ind. 2013) (recognizing that our Indiana Code requires “trial

courts to consider, among other things, ‘the standard of living the child would have

enjoyed had the marriage not dissolved or had the separation not been ordered’ in

fashioning (or modifying) a child support order.”). Accordingly, we conclude that the

trial court did not err in granting Mother’s petition to modify child support since Mother

met the requirements of subsection (2) that more than a year had passed since the

issuance of the support order and that the order deviated from the Child Support

Guidelines by more than twenty percent.

2. Calculation of Support

      Next, Father argues that, assuming Mother’s petition was procedurally valid, the

trial court erred in calculating his support.   He notes that a trial court may, in its

discretion, deviate from the presumptive amount specified in the Child Support

Guidelines if the application of the Guidelines would result in an unjust award. Here, he

claims that an amount greater than the $350 per week he currently pays would be unjust.

In support of this claim, Father points to Mother’s admission that raising M.R. only cost

her $247 per week. He also notes that:

                                           16
       In developing these guidelines, a great deal of reliance was placed on the
       research of Thomas J. Espenshade, generally considered the most
       authoritative study of household expenditures. Espenshade’s parental
       expenditures on children based upon expenditure categories are divided
       essentially into ten categories: food at home (13.9%), food away from
       home (4.9%), shelter (12%), fuel and utilities (3.9%), household goods
       (10.2%), clothing (7.1%), transportation (26.5%), healthcare (5.5%),
       recreation (10.1%), and miscellaneous (5.9%).

(Father’s Br. 20) (internal citations omitted). Because Mother does not have a mortgage

payment for her home, and Father is responsible for M.R.’s healthcare and other

miscellaneous expenses, Father claims that the trial court should deduct the above

corresponding percentages of payments from his modified support requirement.

       In 1989, our Supreme Court adopted the Child Support Guidelines to “‘facilitate

adequate support awards for children, to make awards more equitable by ensuring

consistent treatment of persons in similar circumstances, and to improve the efficiency of

the process of determining support.’” Eppler v. Eppler, 837 N.E.2d 167, 174 (Ind. Ct.

App. 2005) (quoting Garrod v. Garrod, 655 N.E.2d 336, 338 (Ind. 1995)). Our Supreme

Court has advised that achieving those ends does not require treating the Guidelines as

“immutable, black letter law.” Garrod, 655 N.E.2d at 338. There are situations that “call

for flexibility[,] and courts should avoid the pitfall of blind adherence to the [Guidelines’]

computation for support without giving careful consideration to the variables that require

changing the result in order to do justice” in such circumstances. Id. Deviation is proper

if strict application of the Guidelines would be “unreasonable, unjust, or inappropriate.”

Id.




                                             17
       The Guidelines set forth an income shares model that apportions the cost of

children between the parents according to their means and based on the premise that

children should receive the same portion of parental income after a dissolution that they

would have received if the family had remained intact. Glover v. Torrence, 723 N.E.2d

924,936 (Ind. Ct. App. 2000). A trial court’s calculation of a child support obligation

under the Child Support Guidelines is presumptively valid. Id. Reversal is merited only

where the determination is clearly against the logic and effect of the facts and

circumstances.    Id.   We will not reweigh the evidence or judge the credibility of

witnesses, and we will consider only the evidence and reasonable inferences favorable to

the trial court’s judgment. Id.

       First, we reject Father’s argument that he should not have to pay more than $350

per week because Mother admitted that she currently supports M.R. on less. As we stated

above, the standard is not whether a parent can support a child on a certain amount of

support. Instead, the trial court apportions support between the parents on the premise

that a child should receive the same portion of parental income after dissolution that they

would have received if the family had remained intact. See id. Mother testified that even

though she is able to provide for M.R.’s basic needs on less than $350 per week, M.R.’s

standard of living has changed substantially on this amount of support. M.R. rarely gets

to eat at the restaurants where she used to eat, shop at the stores where she used to shop,

or go on vacations like the ones she used to go on before the dissolution. Although these

items are not necessary for M.R.’s basic survival, she is no longer living as she would if

the family had remained intact.

                                            18
       Turning to Father’s argument that the trial court should have reduced his support

requirement because Mother does not have to pay a mortgage on her house and because

he pays for M.R.’s health insurance, we note that that the trial court did subtract $13.64

per week to credit Father for his payment of M.R.’s health insurance. In addition, the

trial court’s modified support order required Mother to pay the first $4,807 per year of

M.R.’s uninsured healthcare expenses. In light of those factors, we will not address that

argument. We will, however, address Father’s argument concerning Mother’s mortgage.

       The commentary to the Child Support Guidelines provides that:

       Likewise, imputed income may be substituted for, or added to, other
       income in arriving at weekly gross income and includes such items as free
       housing, a company car that may be used for personal travel and
       reimbursed meals or other items received by the obligor that reduce his or
       her living expenses.

Child Supp. G. 3(A), cmt. 2. The decision regarding whether or not to impute income to

a parent is a matter for the trial court’s discretion. Miller v. Sugden, 849 N.E.2d 758, 763

(Ind. Ct. App. 2006), trans. denied.          However, the commentary to the Guidelines

provides additional guidance, stating that:

       Whether or not income should be imputed to a parent whose living
       expenses have been substantially reduced due to financial resources other
       than the parent’s own earning capabilities is also a fact-sensitive situation
       requiring careful consideration of the evidence in each case. It may be
       inappropriate to include as gross income occasional gifts received.
       However, regular and continuing payments made by a family member,
       subsequent spouse, roommate, or live-in friend that reduce the parent’s
       costs for rent, utilities, or groceries, may be the basis for imputing income.

Child Supp. G. 3(A), cmt. 2(D).




                                               19
       Based on this standard, we cannot agree with Father that the trial court abused its

discretion because it did not impute to Mother income for her lack of a mortgage

payment. In spite of the fact that Mother does not have to pay a mortgage, Father has not

shown that Mother’s living expenses are “free.” She must presumably still pay the other

usual expenses of being a homeowner, including utilities, property taxes, and

maintenance, and Father has not provided any evidence to the contrary.

       In Thomas v. Orlando, 834 N.E.2d 1055, 1060 (Ind. Ct. App. 2005), we held that a

mother’s rent-free living situation did not free up money to support her child because she

was a “young, full-time student, trying to raise a baby, who had no income on which to

draw to pay for living expenses.” We contrasted this circumstance with the Supreme

Court’s decision in Glass v. Oeder, 716 N.E.2d 413 (Ind. 1999), where the Supreme

Court found that a father’s rent-free living arrangement was imputed income because he

also owned a corporation and received $40,000 per year as income. Id. We found that

because the mother’s rent-free arrangement was not “an extra, padded amount that added

to her already-present ability to support herself and her child[,]” the trial court did not

abuse its discretion in determining that her living situation was not additional imputed

income. Id. at 1061. Instead, the trial court properly looked to the totality of the

circumstances. Id. In contrast, the father in Glass was able to support himself and his

child without the imputed income. See id.

       Although Mother here does have weekly income, she is also a full-time student

and receives an income of only $290 per week. Her lack of a mortgage is not an “extra,

padded amount that adds to her already present ability to support herself and her child.”

                                            20
See id. at 1061. Also, Father has an income of $25,747 per week. In light of this

discrepancy and the fact that, regardless of Mother’s lack of mortgage, her living

expenses are not “free,” we conclude that the trial court did not abuse its discretion by

deciding not to consider Mother’s mortgage-free house imputed income. The trial court’s

award was not unjust.

       Because we are not persuaded by Father’s arguments and because the trial court

followed the Child Support Guidelines in calculating Father’s modified amount of child

support, we conclude that the trial court did not abuse its discretion in its support

calculation.

       Affirmed.

MATHIAS, J., and BRADFORD, J., concur.




                                           21